DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: after “Medium” insert: “Having Controlled Dimensional Variation”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Applicants have many related patents and copending Applications directed to either magnetic recording media or nominal magnetic recording cartridges which fall under the double patenting statute.  Rather than list all of these out and kill many trees, the Examiner will convey the information in a table format.

Key Limitations in Documents (includes where claimed in present Application)
Limitation
Claim number
Limitation
Claim number
1 – back / base / under / magnetic layer
12, 16
14 – magnetic layer thickness
27
2 – total thickness = 3.5 - 5.5 microns
12
15 – magnetic particle materials
26
3 – 700 ppm/N <= w <= 8000 ppm/N
12
16 – Coercivity and 2+ servo tracks
12, 27
4 – longitudinal rate of shrinking
Not claimed
17 – non-magnetic layer thickness
12
5 – squareness ratio
13
18 – inverted servo shape
28
6 – Ra back coat
16
19 – Polyurethane or vinyl chloride binder
29
7 – coefficient of friction limitation
17
20 – Ra of magnetic layer surface
Not claimed
8 – elongation load limitation
Not claimed
21 – Hc(50)/Hc(25) ratio
Not claimed
9 –  and 
18
22 – SFD X/Y peak ratio
Not claimed
10 – Poisson’s ratio
19
23 – average particle diameter, D
Not claimed
11 - MD
20
24 – PET or PEN substrate
Not claimed
12 – vertical orientation (PMA)
22
25 – activation volume, Vact
Not claimed
13 – back coat layer thickness
Not claimed
26 – substrate thickness
Not claimed




#
Primary reference (Patent/Application)
If an Application, PGPUB number
Limitations (from table above) missing from its claims

Notes
1
11,017, 809

4, 8, 16 – 26

2
11,056,143

4, 8, 16, 18 – 26
Medium and Cartridge
3
10,984,833

4, 8, 18 – 22, 24 – 26
Cartridge claimed
4
10,978,104

1, 4, 6 - 8, 12, 13, 16 (Hc), 17 – 26

5
10,964,346

1, 4, 6 – 8, 12, 13, 16 (Hc), 18, 19, 21, 22, 24
Medium and Cartridge
6
10,937,457

1, 4, 8, 16 – 26

7
10,923,148

1, 4, 8, 16 – 26

8
10,867,630

4, 8, 19, 25

9
10,839,847

4, 8, 16, 18 – 26
Parent
10
10,839,846

1, 16 – 26

11
10,803,904

1, 4, 8, 16 – 26
Cartridge claimed
12
10,796,724

1, 4, 8, 17 – 25

13
10,720,181

4, 8, 18 – 21, 24, 25
Cartridge claimed
14
10,665,259

1, 4 – 8, 12, 13, 16 (Hc), 17 – 25

15
16/642,720
2021/0249044
4 – 6, 8, 11 – 16, 18 – 26

16
17/223,741
2021/0249045
4, 8, 20 – 26

17
16/502,418
2020/0342907
1, 4, 8, 16 -26

18
16/502,399
2020/0342901 A1
1, 4, 8, 16 – 26

19
16/684,234
2020/0342902
1, 4, 8, 16 – 26

20
17/234,187
2021/0241797 A1
4, 8, 17, 20, 21, 24, 25
Cartridge claimed

17/156,136
2021/0151075
1, 4 – 8, 12, 13, 16 (Hc), 17 – 26

22
17/328,503
2021/0280214 A1
4, 8, 20 – 26

23
17/018,750
2020/0411043 A1
17 – 26

24
THIS APP
2021/0012798 A1
4, 8, 13 – 16, 18 – 26
This App
25
17/156,064
2021/0174830
4, 6 – 8, 12, 16 (Hc), 18, 19, 21, 24

26
16/453,403
2020/0321032
1, 4, 8, 17 – 25

27
17/032,718
2021/0020196 A1
4, 8, 19



I.e. there are 26 double patenting rejections being made in this Office Action, 14 over published patents and 12 over co-pending applications. Rejections predicated on documents 15 – 21 above are provisional (the co-pending applications in the table above are laid out in effective US filing date order).
Any limitation not claimed in the present Application, e.g. limitations 4, 8, 13 - 16 and 18 - 26, are moot for the purposes of double patenting rejections in this present Application.  The table is all inclusive of these limitations to ease comparison to other, related cases examined by the same Examiner.

Claims 12 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 1 – 14, 22, 23 and 25 - 27 indicated above in view of Imaoka (U.S. Patent No 8,535,817) and as evidenced by Nakao (U.S. Patent App. No. 2006/0061898 A1) and the prior art already of record. 

Claims 12 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 15 - 21 indicated above in view of Imaoka (U.S. Patent No 8,535,817) and as evidenced by Nakao (U.S. Patent App. No. 2006/0061898 A1) and the prior art already of record. These rejections are provisional double patenting rejections.

Regarding the requirement for a back coating layer and/or non-magnetic underlayer (i.e. those documents above missing limitation 1), Imaoka (U.S. Patent No. 8,535,817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation 6, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that controlling the Ra of the backcoat layer is necessary to optimize the running characteristics of the medium and because the Ra of the backcoat layer directly impacts the Ra of the magnetic layer when the tape is wound in a cartridge.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Ra of the backcoat layer through routine experimentation, especially given the teachings discussed in the prior art already of record regarding the importance to control this property to insure adequate running characteristics without causing the magnetic layer roughness to be excessive.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation numbers 7 and 12, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 21, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the coefficient of friction as claimed (limitation 7) or the MD as claimed (limitation 12) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the thickness values of the various layers (limitations 14 and 17) and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding limitation 15, the Examiner notes that these materials are conventional magnetic powder materials as exemplified by a plethora of the art already cited of record.  The Examiner deems that the various magnetic powder materials are all known functional equivalents in the field of suitable magnetic powders for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various magnetic powders are all recognized as suitable magnetic powders for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding limitation 16, the Examiner notes that many of these limitations are met for the reasons noted above or explicitly claimed in the primary reference.  The requirement for barium ferrite and polyester resin are well within the knowledge of a person of ordinary skill for the reasons cited above (for barium ferrite) and because polyester resins are extremely well established in the magnetic tape arts as conventional base materials (one need only look at the prior art of record, either via the parent Application or the as-filed PTO-1449). The Examiner deems that the polyester base materials are known functional equivalents in the field of suitable base/substrate/support materials for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, polyester resins such as PET, PEN, etc. are all recognized as suitable base/substrate/support materials for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation in the coercivity (Hc) in the vertical direction, Imaoka teaches the magnitude of coercivity as known for binder-type media (at least col. 18, lines 62 – 67) and 
Regarding the limitation in the number and type of servo bands (limitations 16 and 18), the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the number of servo bands needed, thereby meeting the claimed limitations, by optimizing the results effective variable through routine experimentation.  This is further evidenced by Nakao (Abstract; Figure 2B and at least Paragraph 0008, noting that a plurality of inverted-V servo tracks is extremely well established in the magnetic tape arts as a conventional means for achieving servo tracking of magnetic tapes).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that the use of servo bands is well established in the tape-media art to facilitate guidance of the tape relative to the magnetic head.  The exact number of servo tracks is not deemed to create a patentably distinct invention.
Regarding the use of polyurethane or vinyl chloride binders in magnetic tape media (limitation 19), the Examiner notes that these are arguably the two most common binder materials used and their use would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention as a selection of routine/conventional binder materials from among all known binder materials.  For support of this position, see Imaoka col. 14, lines 45 – 67 and examples.
Regarding the distinction between the above documents which claim a device/cartridge including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of cartridges and MR devices, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).  See also the cited references above which claim both media _and_ cartridges as additional evidence of the nominal nature of the cartridge preamble limitation.


Claim Objections
Claim 25 is objected to because of the following informalities:  the average thickness is already defined in claim 12 as tT, yet claim 25 appears to redefine it as tT, which is confusing.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 both recite wherein the back layer is ‘between the non-magnetic layer and the magnetic layer’, which makes no sense since the back layer is, well, on the back of the base layer; e.g. a layer order of ‘back layer / base layer / non-magnetic layer / magnetic layer’.  Applicants are requested to clarify these claims if the ‘back layer’ is actually not a true ‘back layer’ and is located somewhere else entirely.
Claim 21 is rejected as indefinite because it depends from itself.  For the purpose of evaluating the prior art, the Examiner has interpreted claim 21 as depending from claim 20.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejections, the present claims are deemed allowable for substantially the same reasons as set forth in the parent Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 16, 2021